Citation Nr: 1607800	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  15-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1945 to October 1948.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Veteran's service connection claim for Parkinson's disease.  

In December 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed February 2012 rating decision, the RO denied service connection for Parkinson's disease finding that it has no relationship to service or his alleged exposure to radiation.

2.  Evidence received since the February 2012 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the Parkinson's disease claim.  

CONCLUSION OF LAW

Evidence received since the February 2012 rating decision is not new and material with respect to the service-connection claim for Parkinson's disease, and the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The August 2014 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The Board notes that adequate notice was not provided prior to the July 2014 rating decision.  The Board finds, however, that the Veteran was not prejudiced by this delay as he was provided adequate notice in August 2014, and his claim was readjudicated in a January 2015 Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony (with the assistance of a witness), demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for reopening and granting service connection for Parkinson's disease.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  During the hearing, he referenced private treatment records related to his Parkinson's disease.  It appears that all outstanding private records are associated with the electronic claims file.  Moreover, the VLJ described the process for submitting a request and release of private treatment records.  To date, the Veteran has not done so.  As such, the Board finds that private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

As to the Veteran's request to reopen his claim for entitlement to service connection for Parkinson's disease, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2015).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for Parkinson's disease.  

Service connection for Parkinson's disease was originally denied in an unappealed February 2012 rating decision.  The basis for the denial was that Parkinson's disease was not diagnosed as a radiogenic disease, he was not shown to have Parkinson's disease within one year of discharge from service, and Parkinson's disease was not otherwise shown to be caused or aggravated by his military service.  

The Veteran did not appeal the decision and no new evidence was received within one year of the February 2012 decision.  As such, the February 2012 decision became final.  

At the time of the February 2012 rating decision, the evidence of record included: (1) service treatment records showing no treatment for Parkinson's disease or symptoms associated with Parkinson's disease; (2) treatment records from Dr. Katz showing a history of presumed idiopathic Parkinson's disease diagnosed around 2007 to 2008; (3) the Veteran's statements indicating that he was exposed to radiation from working on ships in San Diego that had returned following the July 1946 atomic testing at Bikini Atoll; (4) the Veteran's statements regarding his children's disabilities and assertion that they were due to his exposure to radiation; (5) the Veteran's assertions that he was told by doctors at Jefferson University Hospital that there could be a correlation between his children's illnesses and radiation exposure; (6) the Veteran's assertions that his balance and walking problems began 10 years prior to his 2011 claim, and he had speech problems beginning in 2007 when he was told he had Parkinson's disease; (7) VA treatment records showing a diagnosis of probable idiopathic Parkinson's disease versus vascular Parkinson's disease, but no discussion of any possible relationship between the Veteran's Parkinson's disease and his alleged radiation exposure; (8) private treatment records showing treatment for Parkinson's disease, but no finding of any relationship between the Veteran's Parkinson's disease and the alleged radiation exposure in service: and (9) a September 2011 Radiation Risk Activity Information Sheet submitted by the Veteran indicating that he was exposed the ships/destroyers within days after they performed atomic testing at Bikini Atoll.

Prior to February 2012, the Veteran did not submit any clinical evidence showing that Parkinson's disease is a radiogenic disease, nor did he show that he was diagnosed within one year of discharge from service.  The Veteran filed his request to reopen in March 2014.  

Evidence received since the February 2012 rating decision includes: (1) the Veteran's duplicate statements regarding his alleged exposure to radiation, the onset of his symptoms, and his children's disabling conditions that were possibly linked to his alleged radiation exposure by treating physicians at Jefferson University Hospital; (2) current VA treatment records showing treatment for Parkinson's disease, but not including any discussion of any possible link between his Parkinson's disease and his military service; and (3) the transcript from the December 2015 videoconference hearing in which the Veteran described his alleged radiation exposure and being told by medical professionals that radiation exposure may have caused his children's disabilities and/or his Parkinson's disease.  

For evidence to be new and material for the Parkinson's disease claim, it would have to tend to show that the Veteran's current Parkinson's disease was incurred in service, is a radiogenic disease, or is otherwise related to his military service-including his alleged radiation exposure.  

On review of the evidence above, the Board finds that the evidence received since February 2012, with respect to his claimed Parkinson's disease is not material to the claim.  Nothing in the added to the record relates to the reasons the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current Parkinson's disease that is attributable to event, injury, or disease during service-including the alleged radiation exposure. 

The evidence includes mostly duplicate records and treatment for recent symptoms that do not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his Parkinson's disease is related to his alleged radiation exposure during military service as evidenced by his children's disabilities, but these statements were merely cumulative of his statements of record at the time of the February 2012 rating decision.  Again, the Veteran reports he was told by treating professionals that radiation exposure could have caused his children's disabilities and/or been the cause of his Parkinson's disease.  The treatment records received since February 2012 merely show the treatment for and the current severity of his Parkinson's disease, and there are no notations in any way linking his Parkinson's disease to the alleged radiation exposure during service.  During the hearing, the Veteran conceded that treating providers were unwilling to provide a statement opining that his alleged radiation exposure caused his children's disabilities or his Parkinson's disease.  Essentially, the Veteran's arguments and contentions are the same as those of record at the time of the February 2012 rating decision.  

The Board has considered the Parkinson's disease claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since February 2012 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the Parkinson's disease claim. 

The Board is sympathetic to the Veteran's claim and assertions in this matter, but the evidence of record is simply not considered material to his claim.  Although the additional treatment records, hearing testimony, and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for Parkinson's disease.  Accordingly, the additional evidence received since February 2012 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

New and material evidence not having been received, the service connection claim for Parkinson's disease is not reopened.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


